Case: 2:19-cv-00019-WOB-CJS Doc#:57 Filed: 10/16/19 Page: 1 of 1 - Page ID#: 764

Hemtern Distriot of Kentuoky
FILED
UNITED STATES DISTRICT COURT
BASTERN DISTRICT OF KENTUCKY OCT 16 200
NORTHERN DIVISION donee roe
AT COVINGTON CLERK U8 DISTRICT COURT

CIVIL MINUTES - GENERAL

CASE NO.: 2:19-19-WOB-CJS at COVINGTON DATE: October 16, 2019

Style: NICHOLAS SANDMANN V. WP COMPANY LLC

Present: HON. WILLIAM 0. BERTELSMAN, UNITED STATED DISTRICT
JUDGE

Court Reporter: JOAN AVERDICK Courtroom Deputy: Elaine Oldiges

Law Clerks: DAWN ROGERS, SPENCER TOLSON, TYLER RICKER

ATTORNEYS PRESENT FOR PLAINTIFF

 

Todd McMurtry, Lin Wood, Nicole Wade

ATTORNEYS PRESENT FOR DEFENDANT

 

Kevin Baine, Katherine Meeks, Philip Collier, Thomas Hentoff,
Bethany Breetz

PROCEEDINGS: FORMAL ORAL ARGUMENT HEARING

 

A Formal Oral Argument Hearing was held in the above case on
plaintiff’s motion for reconsideration (Doc. 49). This matter is

taken under submission.

TIC: 1.19 mins.
